DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 6-7, 10 and 15 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 10, 2022 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Jan. 10, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 6-7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0348955 A1) in view of Weiss (US 2008/0297482 A1) and Elhard et al. (US 2018/0046345 A1).
As to claim 1, Gao teaches a method for erasing handwriting on an electronic whiteboard (Gao, see FIGS. 6-7, [0049], a method for the “presentation system 100 in which a user is using a gesture to erase portions of her writings and drawings (see FIG. 2)”), comprising:

	obtaining second contact points (Gao, FIG. 6, [0049], “moved them along paths 603 towards touch points 604”) in the erasing mode (Gao, FIG. 7, [0050], “an eraser is detected at 710”), and calculating an erasing region according to the first contact points and the second contact points; (Gao, FIGS. 6-7, [0050], “determining the details of the erasure in question includes calculating the speeds of pointer (points of contact with touch screen (102)) movements, changes in direction of the points, the size of the area covered by the moving pointers, as well as the types of pointers (for example, small, large, hand, and fingers)”) and deleting handwriting data in the erasing region (Gao, FIGS. 6-7, [0050], “the detected gesture will be treated 716 as an erasure and the text or other markings present under the affected area will be no longer be displayed by the touch screen (102), that is they will be "erased" (see FIG. 6)”). 
	wherein the calculating an erasing region according to the first contact points and the second contact points (Gao, FIGS. 6-7, [0050], “determining the details of the erasure in question includes calculating the speeds of pointer (points of contact with touch screen (102)) movements, changes in direction of the points, the size of the area covered by the moving pointers, as well as the types of pointers (for example, small, large, hand, and fingers)”) specifically comprises: 
generating contact point variables (Gao, FIGS. 6-7, [0050], e.g., “the speeds of pointer (points of contact with touch screen (102)) movements, changes in direction of the points”), 
Gao fails to explicitly teach “calculating a convex polygonal erasing region according to the contact point variables by using a convex hull algorithm”.
However, Weiss teaches the concept of calculating a convex polygonal erasing region according to the contact point variables by using a convex hull algorithm (Weiss, FIGS. 1A-1G, [0059], “different algorithms can be used to calculate convex hull, shrink wrap hull, rectangular, linear, circular, elliptical, etc. selection regions from a set of points”; [0066], “it may be that algorithm 132 is an algorithm for calculating a convex hull form three of more points. Accordingly, input region calculation module 107 can utilize algorithm 132 to calculate selection region 146”’; [0068], “referring to FIG. 1G, graphical subsystem 157 can utilize region feedback data 151 to display convex hull selection region 146 based on locations 141, 142, and 143. Hatching is used to indicate convex hull selection region 146”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of “determining the details of the erasure” taught by Gao to further perform the step of calculating “convex hull selection region 146 based on locations 141, 142, and 143”, as taught by Weiss, in order to provide “recognizing selection regions from multiple simultaneous inputs” (Weiss, [0009]).
	Gao in view of Weiss fails to explicitly teach “wherein the deleting handwriting data in the erasing region specifically comprising: dividing handwriting into a plurality of geometric figures; and determining whether the geometric figure intersects with the convex polygon; and deleting handwriting data of the geometric figure when the geometric figure intersects with the convex polygon; wherein the determining whether the geometric figure intersects with the convex polygon comprises: upon detecting that a line segment forming the handwriting intersects with any edge of the convex polygon, determining that the line segment intersects with the convex polygon”.
	However, Elhard teaches the concepts of dividing handwriting (Elhard, FIG. 8C, [0087], “all four strokes are grouped as a single object, as illustrated in FIG. 8C. In doing so, the strokes are now categorized as a letter (“E”), as opposed to four separate strokes”) into a plurality of geometric figures (Elhard, FIGS. 10H-10I, [0114], e.g., “the stroke data fragment corresponding to that fragment of the letter “h”, alongside the stroke data fragment corresponding to the fragment of the letter “e” overlapping the enclosed area, are subsequently identified”; FIG. 10I, [0115], “contiguously associated stroke data 1022”); and 
	determining whether the geometric figure (Elhard, FIG. 10I, [0115], “contiguously associated stroke data 1022”) intersects with the convex polygon (Elhard, FIG. 8C, [0087], “all four strokes are grouped as a single object, as illustrated in FIG. 8C. In doing so, the strokes are now categorized as a letter (“E”), as opposed to four separate strokes”; here, the convex polygon respectively corresponds to letter “h” and “e”); and 
	deleting handwriting data of the geometric figure when the geometric figure intersects with the convex polygon (Elhard, FIG. 10J, [0116], “finally, the collective stroke data, for each stroke input (e.g., the letters “h” and “e”), is subsequently deleted and, as illustrated in FIG. 10J, the corresponding stroke inputs (1014D) associated with those collective stroke data are removed from the interactive display”); 
wherein the determining whether the geometric figure (Elhard, FIG. 10I, [0115], “contiguously associated stroke data 1022”) intersects with the convex polygon (Elhard, FIG. 8C, [0087], “all four strokes are grouped as a single object, as illustrated in FIG. 8C. In doing so, the strokes are now categorized as a letter (“E”), as opposed to four separate strokes”; here, the convex polygon respectively corresponds to letter “h” and “e”) comprises: 
	upon detecting that a line segment forming the handwriting intersects with any edge of the convex polygon, determining that the line segment intersects with the convex polygon (Elhard, FIG. 10I, [0116], “the set of nested object groups for the stroke input may be scaled until the object group associated with the object type letter is identified. From here, the collective stroke data for the aforementioned object group may be obtained (for each stroke input)”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “selection region 146” calculated by “algorithm 132 calculating a convex hull” taught by Weiss to further perform the deleting steps as shown in FIGS. 10H-10J, as taught by Elhard, in order to emulate “whiteboards and flipcharts” (Elhard, 0002).
	As to claim 6, Gao teaches the method for erasing handwriting on an electronic whiteboard according to claim 1, wherein the obtaining first contact points (Gao, FIG. 6, [0049], “the user has placed three fingers at touch points 600”; FIG. 7, [0050], “touch event 702”), and enabling an erasing mode (Gao, FIG. 7, [0050], “the system (100) will detect 706 one or more gestures. If the gestures correspond to an erasing type gesture then an eraser is detected at 710”) when a quantity of the first contact points is greater than a preset value (Gao, FIG. 6, [0049], “multiple substantially simultaneous touch contacts indicative of a user's intent to erase markings”) further comprises: 
	exiting the erasing mode when a touch screen of the electronic whiteboard detects no contact point ([0050], FIG. 7, “if the area is not remaining constant, the system (100) determines 
As to claim 7, it differs from claim 1 only in that it is the apparatus for the method for erasing handwriting on an electronic whiteboard of claim 1.  It recites the similar limitations as in claim 1, and Gao teaches them.  Please see claim 1 for detailed analysis.
	As to claim 10, Gao teaches a device for erasing handwriting on an electronic whiteboard (Gao, see FIGS. 6-7, [0049], the “presentation system 100 in which a user is using a gesture to erase portions of her writings and drawings (see FIG. 2)”), comprising a processor (Gao, FIG. 8, [0051], “processing unit (CPU or processor) 820”), a memory (Gao, FIG. 8, [0051], “memory 830”), and a computer program that is stored in the memory and configured to be executed by the processor (Gao, FIG. 8, [0052], “the drives and the associated computer readable storage media provide nonvolatile storage of computer readable instructions, data structures, program modules and other data for the presentation system 800”), wherein when executing the computer program, the processor (Gao, FIG. 8, [0051], “processing unit (CPU or processor) 820”) implements the method for erasing handwriting on an electronic whiteboard (Gao, see FIGS. 6-7, [0049], the “presentation system 100 in which a user is using a gesture to erase portions of her writings and drawings (see FIG. 2)”) according to claim 1.
	As to claim 15, it recites the same limitations as in claim 10 differing only in that it refers to claim 6 while claim 10 refers to claim 1, and Gao teaches them.  Please see claim 10 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Smirnov et al. (US 2005/0088426 A1) teaches the concept of “using an erasing contour” (Abs.). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Mar. 16, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***